DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
- reference character “490” has been used to designate both “brake piston” and “supplemental flow passages” and “conditioning circuit flow path” (See Specification paragraphs [0053] and [0060]).  
- reference character “480” has been used to designate both “supplemental flow passage” and “conditioning circuit flow path” (See Specification paragraph [0060]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
- Therefore, the “conditioning circuit further comprises a flow control component for controlling the supplemental flow” (Claim 6) in combination with the claimed subject matter of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
- Therefore, “a relief device arranged to prevent the flow of hydraulic fluid in the conditioning circuit below a pressure threshold” (Claim 16) in combination with the claimed subject matter of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 26 and 29 are objected to because of the following informalities:  

Regarding Claim 26
Line 18 recites the language “the rocker shaft includes supply passage”. The claim language should be amended such that it reads –the rocker shaft includes a supply passage—
Lines 21-22 recite the language “the rocker arm and rocker shaft”. The claim language should be amended such that it reads –the rocker arm and the rocker shaft—

Regarding Claim 29
Line 1 recites the language “the first passage and second passage”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the first passage and the second passage—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 6-9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 6
Lines 1-2 recite the limitation “wherein the conditioning circuit further comprises a flow control component for controlling the supplemental flow”.  However, as the Applicant has amended Claim 1 to include the limitation that “a supplemental flow passage providing fluid communication between the rocker shaft supply passage and rocker shaft lost motion control flow passage, the supplemental flow passage being disposed outside the interior of the rocker shaft”, the combination of the subject matter of claim 6 and claim 1 is cross-claiming embodiments, as the Specification discloses that the flow control component is positioned within the rocker shaft (See Figures 14-17). 

Regarding Claims 7-9
Claims 7-9 further define the flow control component to be an orifice (claim 7), a relief valve (claim 8), and a check valve (claim 9). As claims 7-9 are dependent on claims 1 and 6, the combination of the subject matter of claims 1, 6, and 7-9 is cross-claiming embodiments (see rejection of claim 6 above). 

Regarding Claim 16
Lines 1-3 recite the limitation “a relief device arranged to prevent the flow of hydraulic fluid in the conditioning circuit below a pressure threshold”. However, as the Applicant has amended Claim 1 to include the limitation that “a supplemental flow passage providing fluid communication between the rocker shaft supply passage and rocker shaft lost motion control flow passage, the supplemental flow passage being disposed outside the interior of the rocker shaft”, the combination of the subject matter of claim 16 and claim 1 is cross-claiming embodiments, as the Specification discloses that the relief device is positioned within the rocker shaft (See Figure 17 and paragraph [0065]). 

Allowable Subject Matter
8.	Claims 1, 3-5, 10-13, 15, 17-19, 21-25, 27-28, and 30 are allowed. Claims 26 and 29 are objected.
Claims 6-9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
In the system of Claim 1, the inclusion of:
“the rocker shat having a rocker shaft supply passage for receiving hydraulic fluid from the hydraulic fluid supply source, the rocker shaft supply passage and rocker shaft lost motion control low passage extending within an interior of the rocker shaft” and “ a conditioning circuit adapted to provide a supplemental flow of hydraulic fluid in the lost motion control flow passage when the control valve is in the deactivated mode the conditioning circuit including a vent for venting the supplemental flow from the lost motion control flow passage” and “wherein the conditioning circuit comprises a supplemental flow passage providing fluid 

In the system of Claim 26, the inclusion of:
“a conditioning circuit adapted to provide a supplemental flow of hydraulic fluid in the lost motion control flow passage when the control valve is in the deactivated mode, the conditioning circuit including a vent for venting the supplemental flow from the control flow passage” and “wherein the rocker shaft includes supply passage for receiving hydraulic fluid from the hydraulic fluid supply source and wherein the conditioning circuit includes at least one supplemental flow passage connecting the rocker shaft supply passage to the rocker shaft lost motion control passage, the supplemental flow passage being located at an interface between the rocker arm and rocker shaft” was not found. 

In the system of Claim 30, the inclusion of:
“a conditioning circuit adapted to provide a supplemental flow of hydraulic fluid in the lost motion control flow passage when the control valve is in the deactivated mode, the conditioning circuit including a vent for venting the supplemental flow from the control flow passage” and “wherein the rocker arm includes a rocker arm supply passage for receiving hydraulic fluid form the hydraulic fluid supply source and a rocker arm lost motion control passage, wherein the conditioning circuit includes a supplemental flow passage connecting the rocker arm supply passage to the rocker arm lost motion control passage” was not found. 

Response to Arguments
10.	Applicant’s arguments, see page 8, with respect to 35 U.S.C. 112 rejections of the claims has been fully considered and are persuasive. However, there are new objections and rejections to the claims under 35 U.S.C. 112(a).
Applicant’s arguments, see pages 8-9, filed 01/19/2022, with respect to prior art rejections of claims 1, 3-13, 15-19, and 21-30 have been fully considered and are persuasive.  The prior art rejections of claims 1, 3-13, 15-19, and 21-30 has been withdrawn. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746